Citation Nr: 1034209	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-39 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to September 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for tinnitus 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a February 1976 rating decision, the RO denied the 
Veteran's original claim of service connection for bilateral 
hearing loss.  This decision was not appealed.

2.  In an October 1993 rating decision, the RO denied the 
Veteran's application to reopen a claim of entitlement to service 
connection for bilateral hearing loss because no new and material 
evidence had been submitted.  This decision was not appealed.

3.  The evidence received subsequent to the October 1993 RO 
rating decision relates to an unestablished fact necessary to 
substantiate, and raises a reasonable possibility of 
substantiating, the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO's February 1976 and October 1993 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2009).

2.  The evidence received since the October 1993 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for bilateral hearing loss therefore is 
reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to notify and a duty to assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
Board is granting the benefit sought on appeal in this case.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be discussed.

II.  Application to Reopen

The Veteran seeks service connection for bilateral hearing loss.  
He contends this disability was incurred during and caused by his 
service.

In a February 1976 rating decision, the RO denied the Veteran's 
original claim of entitlement to service connection for bilateral 
hearing loss because his service treatment records were negative 
for this disability.  In an October 1993 rating decision, the RO 
declined to reopen the claim because no new and material evidence 
had been submitted.  The pertinent evidence of record considered 
therein included the Veteran's service treatment records, a VA 
examination dated in October and November 1975, and a VA 
audiological examination dated in June 1993.

The Veteran did not appeal the October 1993 rating decision, and 
as such it became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  However, the Secretary shall reopen and readjudicate a 
final decision that has been disallowed if new and material 
evidence pertaining to the claim is submitted.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Subsequent to the RO's October 1993 rating decision, evidence 
regarding the Veteran's bilateral hearing loss was associated 
with the claims file.  Included among this evidence was a 
statement from the Veteran dated in October 2004 and a statement 
from his wife dated in September 2006.  The Veteran related that 
his right ear began bleeding after training on the firing range 
in 1952.  He noted that he "did not hear like before" after 
this incident, and that over time he "was hearing less."  The 
Veteran's wife indicated that she has had to talk loud and repeat 
things several times for the Veteran to hear since she met him in 
1953.

The statements of the Veteran and his wife are new in that they 
were not considered in any previous adjudication of the Veteran's 
claim.  They also are material.  The statements discuss the 
continuity of the Veteran's hearing loss symptomatology since 
service.  As such, they relate to a previously unestablished fact 
necessary to substantiate his claim.  They are not cumulative or 
redundant of evidence considered in any previous adjudication 
because the evidence then of record contained no such statements.  
Presuming the statements to be credible, a reasonable possibility 
of substantiating the Veteran's claim has been raised.  New and 
material under the provisions of 38 C.F.R. § 3.156(a) thus has 
been received, and the Veteran's claim is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened.  To this extent, and only to this extent, the appeal is 
granted.


REMAND

The Veteran's claims of entitlement to service connection for 
bilateral hearing loss and for tinnitus unfortunately must be 
remanded.  Although the Board sincerely regrets the additional 
delay, a remand is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.

VA has a duty to assist the Veteran in developing his claims.  
This duty includes providing a medical examination or obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  A medical examination 
and/or medical opinion is necessary when there is:  (1) competent 
evidence that the Veteran has a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence establishing 
that he suffered an event, injury or disease in service or 
manifested certain diseases during an applicable presumption 
period; (3) an indication that the current disability or symptoms 
may be associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. 79.

Service treatment records do not reveal that the Veteran 
complained of, sought treatment for, or was diagnosed with any 
audiological problems.  His DD-214 reveals that he was a duty 
soldier.

The Veteran reported progressive hearing loss since approximately 
1956 at his VA examination conducted in October and November 
1975.  After audiological testing, he was diagnosed with 
bilateral mild to moderate sensorineural hearing loss.

At his June 1993 VA audiological examination, the Veteran 
reported bilateral hearing loss since 1952.  He also reported a 
history of military noise exposure during his year in an infantry 
unit.  Mild sloping to moderately severe sensorineural hearing 
loss was noted in each ear upon audiological examination.

In December 1995, the Veteran underwent private audiological 
examination at Audiologos Asociados.  He complained of loss of 
hearing in both ears and exposure to noise.  Pure tone audiometry 
test results were reported graphically rather than numerically.  
See Kelly v. Brown, 7 Vet. App. 471 (1995); Colvin v. Derwinski 1 
Vet. App. 171, 175 (1991).  It also is unclear whether the speech 
discrimination test performed was the Maryland CNC controlled 
speech discrimination test.  See 38 C.F.R. § 4.85(a).  Because of 
these problems, the findings from this examination cannot be used 
by VA.

The Veteran again reported hearing loss since in 1952 at a March 
2001 VA aid and attendance or housebound examination.

A VA treatment record dated in November 2003 documents the 
Veteran's past history of hearing loss.  It also documents a 
diagnosis of moderate to profound sensorineural hearing loss in 
both his right ear and his left ear.

A June 2004 VA treatment record contains a diagnosis of bilateral 
moderate to severe sensorineural hearing loss.

As noted above, the Veteran indicated in his October 2004 
statement that his right ear began bleeding after training on the 
firing range in 1952.  He further indicated that he "did not 
hear like before" after this incident, and that over time he 
"was hearing less."

Also as noted above, the Veteran's wife noted in a statement 
dated in September 2006 that she has had to talk loud and repeat 
things several times for the Veteran to hear since she met him in 
1953.

In his December 2006 substantive appeal on a VA Form 9, the 
Veteran asserted, inter alia, that he has tinnitus which he 
believes is due to his service.

A review of the claims file reveals that to date, VA has neither 
afforded the Veteran a recent medical examination nor solicited 
at any time a medical opinion regarding his claims.  In light of 
the above evidence, the Board finds that fulfillment of VA's duty 
to assist requires the provision of such a medical examination 
and opinion.  The fact that the Veteran has bilateral hearing 
loss is well documented in the evidence of record.  This hearing 
loss appears to rise to the level of a "disability" for VA 
purposes.  38 C.F.R. § 3.385 (2009).  Although tinnitus is not 
referenced in the evidence of record, its presence is not a 
determination that is medical in nature because it is uniquely 
and readily identifiable to a lay person.  The Veteran's 
contention in his claim and in his substantive appeal on a VA 
Form 9 that he experiences tinnitus therefore is sufficient to 
establish a preliminary diagnosis of this disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service 
treatment records do not indicate that the Veteran experienced 
any audiological problems.  However, the Veteran indicated that 
he had in-service noise exposure on the firing range.  His DD-
214, which reflects that he was a duty soldier, provides some 
support for the fact that his training would have involved time 
on the firing range.  He further indicated that his right ear 
began to bleed after training on the firing range in 1952, and 
that he has experienced audiological problems ever since this 
incident.  The fact that he has had audiological problems at 
least since the year of his discharge is corroborated by the 
statement of his wife.  The Veteran is competent to describe in-
service events he experienced, and he and his wife are competent 
to recount the onset and continuity of his observable 
symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau, 492 F.3d at 1372; Buchanon v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  As such, the Board has evidence 
that the Veteran's audiological disabilities may be related to 
his service but does not have sufficient competent medical 
evidence to render decisions on his claims.  A remand therefore 
is necessary to arrange for the Veteran to undergo an 
audiological examination and for etiology opinions to be rendered 
regarding any hearing loss or tinnitus found to be present.

VA's duty to assist the Veteran in the development of his claims 
also includes making reasonable efforts to help him procure 
pertinent records, whether or not they are in Federal custody.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).

Treatment records from the VA Medical Center (VAMC) in San Juan, 
the Commonwealth of Puerto Rico, dated through July 2008 have 
been associated with the claims file.  These records reflect that 
the Veteran has received ongoing treatment from VA for 
audiological problems.  However, no VA treatment records dated 
after July 2008 are currently before the Board.  Requests for the 
Veteran's treatment records from the VAMC in San Juan, the 
Commonwealth of Puerto Rico, dated after July 2008 must be made 
on remand because these records, if they exist, are potentially 
relevant to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Attempt to obtain and associate with 
the claims file any of the Veteran's 
treatment records from the VAMC in San 
Juan, the Commonwealth of Puerto Rico, 
that may exist dated after July 2008.  All 
attempts to obtain the records must be 
documented in the claims file.  If no such 
records exist, the claims file shall be 
documented accordingly.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This shall include obtaining 
and associating with the claims file, 
after securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

3.  After completion of the above 
development, arrange for the Veteran to 
undergo an audiological examination to 
determine the nature, extent, onset, and 
etiology of any hearing loss and/or 
tinnitus found to be present.  The claims 
file shall be made available to and 
reviewed by the examiner.  The examiner 
shall note such review, and identify 
important medical and lay evidence gleaned 
therefrom, in an examination report.  The 
examiner then shall obtain from the 
Veteran a full history of his noise 
exposure and audiological symptomatology.  
A Maryland CNC controlled speech 
discrimination test and a puretone 
audiometry test, along with all other 
tests, studies, or evaluations deemed 
necessary, shall be performed.  All 
findings shall be reported in detail.  
Next, the examiner shall ascertain whether 
the Veteran has a hearing loss disability 
and/or a tinnitus disability.  For each 
such disability diagnosed, the examiner 
shall opine as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the disability had its 
onset during service or otherwise is 
related to service, including to any noise 
exposure in service.  A complete rationale 
for all opinions expressed shall be 
provided by the examiner in the 
examination report.

4.  Then readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


